Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 1-6 & 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 December 2021.

Information Disclosure Statement
Multiple references cited on the information disclosure statement filed 28 June 2021 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the reference numbers and names provided do not match.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Drawings
The drawings are objected to under 37 CFR 1.84(h)(5) because Figure 1 show(s) modified forms of construction (two different embodiments) in the same view, implying that two collars would be used together; however, no disclosure can be found to such an intended use.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because: it repeats information given in the title, and is not long enough (must be 50-150 words).  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
[0010] notes “a front perspective view” - however, this is not what is illustrated in Fig. 3. Perhaps --a top perspective view--?
[0017] discusses the use of “high pneumatic pressure” to clamp together the ends of the instant invention. It is unclear how the use of “high pneumatic pressure” can be used in such a manner, and still keep in the intended use of the invention, “for an easy catch collar designed to be placed around the neck of a horse… discreetly whereby the horse will not notice the collar as the user approaches with the collar in hand,” [0016].
[0017] states “Band 120” (line 3), which should be amended to --Band 110--; and
[0020] discusses Figure 4; however, “band 110” is not labeled in Fig. 4.
This is not to be considered an all-inclusive list, and the disclosure should be thoroughly reviewed. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 & 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
RE Claim 8, the steps listed are not tied back to the method of using the device, as claimed. For example, “selecting a specific color collar to provide identification information about the livestock; and selecting a specific pattern collar to provide identification information about the livestock.” does not convey --providing the collar in a specific color to provide identification information about the livestock; and providing the collar with a specific pattern to provide identification information about the livestock.--.
Claim 9 is rejected for being dependent from claim 8 rejected above.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 7 & 8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being disclosed by Neely et al. (US 1535679), hereinafter referred to as “Neely.”
For Claim 7, Neely discloses a method of catching a livestock (the device of Neely may be used to catch livestock, for example a horse, in the normal use of the device; for example, by wrangling it in the horse’s stall), comprising: 
approaching the livestock (in order to place the collar about the neck of the horse, the user must first approach the animal); 
stretching a collar (either by opening the collar, or by first inflating the collar, the rubber material of the device is stretched); 
positioning the collar over a neck of the livestock, the collar having a band (1) and a clamp (5-7), the band made entirely of an elastic flexible material (“rubber”) with a first arm and a second arm attached at and to the clamp (the device is unitary, such that the rubber tube 1 is attached at the clamps 5-7, and indirectly to the clamp, Fig. 1); and 
keeping the collar in place on the neck of the livestock while riding the livestock (in its normal use, the collar would be kept in place during any working stock activities, including riding).
For Claim 8, Neely discloses the method of claim 7, and Neely further discloses further comprising: 
selecting a specific color collar to provide identification information about the livestock (the user selected a material, which would provide information about the animal- for example, that it is a working animal); and 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Neely in view of Sporn (US 5611298) and Derrieu et al. (US 6382137), hereinafter referred to as “Derrieu.”
For Claim 9, Neely discloses the method of claim 8.
Neely is silent to further comprising: coloring the band and the clamp with pigmented dye.
However, simply changing the color of harnesses is well known in the art. 
Sporn, like prior art above, teaches a controlling harness for an animal (title, disclosure), further comprising choosing a color for the harness components, including all straps (Column 5, lines 44-47).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the components of Neely with chosen colors as taught by Sporn, in order to appeal to the aesthetics of the user. Such a modification would have been further obvious since a change in ornamental design having no mechanical function is an 
Derrieu, like prior art above, teaches a controlling harness for an animal (title, disclosure), further including using pigmentation for changing colors (Col. 3, lines 41-62).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the above-modified reference with a pigmented dye as taught by Derrieu chosen in the manner disclosed by Sporn, in order to provide any number of desired aesthetic effects to the device, as is well known in the art.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over “I need to Catch this Pony!” Author: Nuisance, 9 December 2011 (see attached forum details) in view of “No Buckle Stretch Belt For Women Men Elastic Waist Belt” First available: 2 January 2018 (see attached).
For Claim 7, Nuisance discloses a method of catching a livestock (“my mare”), comprising: approaching the livestock (“she comes up”); stretching a collar (wrapping/unwrapping around the waist); positioning the collar over a neck of the livestock (“wrap it around her neck”).
Nuisance is silent to the collar having a band and a clamp, the band made entirely of an elastic flexible material with a first arm and a second arm attached at and to the clamp; and keeping the collar in place on the neck of the livestock while riding the livestock.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the device in place on the neck of the livestock while 
Further, belts wrapped around the torso are well known in the art. 
No Buckle teaches another such restraint (article title, specification, and reviews), further comprising collar having a band (see the elastic waist band in multiple colors, provided on page 1) and a clamp (the buckle/clamp/fastener pictured inset), the band made entirely of an elastic flexible material (as pictured) with a first arm and a second arm attached at and to the clamp (when the inset fastener is placed in the system, the device meets the claimed structure).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the method of catching a horse, as taught by Nuisance, with the belt as taught by No Buckle, in order to provide a well-known belt which is able to be discreet and still functional to catch the animal (see Nuisance’s description).
For Claim 8, the above-modified reference teaches the method of claim 7 and No Buckle further teaches further comprising: selecting a specific color collar to provide identification information about the livestock (if used, any of the colored belts illustrated in the figure would provide the information that the animal was just caught, for example); and selecting a specific pattern collar to provide identification information about the livestock (similarly, if used, a plain colored belt provides the information that the animal was just caught).
For Claim 9, the above-modified reference teaches the method of claim 8 and No Buckle further suggests further comprising: coloring the band with pigmented dye (see the different colors of belts illustrated). 
The above-modified reference is silent to coloring the clamp with pigmented dye.

For Claim 10, the above-modified reference teaches the method of claim 7, and No Buckle further illustrates a flat belt (figures).
The above-modified reference is silent to further comprising: cutting the band at 33 inches wherein the band is made from a 1/2 inch rubber bungee.
However, No Buckle discloses the elastic’s length being 31”-50” (page 4/11) and width of 1.18” (page 5/11). 
As such, it would have been an obvious matter of design choice to make the different portions of the device, including the elastic belt, of whatever relative sizes were desired, including 33 inches long and 0.5 inches wide, in order to avoid provide a strong enough device that would avoid chafing, and since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art. In re Reese, 129 USPQ 402.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to provide the elastic belt of the above-modified reference from rubber in order to use available materials or meet a certain aesthetic, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

As evidenced by “New Tech Pneumatic Press” (attached) such rivet pressers are well-known in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the above-modified reference by using a rivet pressing device, as well known in the art and evidenced by “New Tech Pneumatic Press.”

 Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Special attention is drawn to US 20170196198 for disclosure similar to the disclosed instant device.
Please refer to the disclosures of US20020195065, US6675744, US7980203, & US20050056235 for non-limiting example, for differing reasons contemplated in the art for changing the colors of leashes, collars, and other controlling apparatus.
Disclosures to US0082879, US 0342931, US 1487555, US 0920983, US 1612539, US 1270588, US 0426366, US 0707814 are cited due to similar fastening structures.
Disclosures to US 2058317, US 0026748, US 0009806, US 0308881, US 0372294, US 0555087 are cited for similarities to the overall disclosed horse-catching device.
Disclosure to US 0336964 is cited for the aesthetics and functionality of the stitchwork.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643